Citation Nr: 1726368	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  15-23 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. In that rating decision the RO denied a TDIU. The RO also continued a 70 percent disability rating for posttraumatic stress disorder (PTSD) with major depressive disorder to include multiple substance abuse. The Veteran submitted a notice of disagreement (NOD) in April 2015. In a May 2015 statement of the case (SOC) the RO addressed both the issue of entitlement to a TDIU and the issue of entitlement to a rating higher than 70 percent for the psychiatric disability. In a July 2015 substantive appeal the Veteran indicated that he is only appealing the TDIU issue. Therefore the TDIU issue is the only issue before the Board on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his psychiatric disability makes him unable to maintain employment. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. 38 C.F.R. § 4.16(a). The Veteran's only service-connected disability is his psychiatric disability. That disability is rated at 70 percent. A TDIU is warranted if that disability makes him unable to secure or follow a substantially gainful occupation.

The claims file contains substantial evidence that the Veteran's psychiatric disability limits his capacity to maintain employment. Records of VA treatment and examinations provide significant but incomplete information about his employment history since his June 2009 separation from service. For an unspecified period of time after June 2009 and before September 2011 he reportedly had a full time Postal Service job. He stated that he was let go because he could not keep up with the work. For some period from October 2010 through at least July 2013 he took college courses online. He has indicated that he took the courses online because his PTSD made it too difficult to function in a classroom setting. From October 2011 to August 2012 he worked full time at a call center. He reported in January 2014 that he was looking for a job, in August and September 2014 that he had a new job, and in December 2014 and January 2015 that he was looking for a job. In February and March 2015 he stated that he was working but not earning enough to secure housing. In March 2015 he reported that he had trouble holding a job. In April 2015 to December 2015 he indicated that he was employed.

The assembled evidence suggests that his psychiatric disability leads to an interrupted employment picture, but leaves some question as to whether that disability impairs his employment capacity to the extent that he is unable to secure or follow a substantially gainful occupation. Therefore the Board is remanding the case for a VA social and industrial survey to provide further information about the effects of his psychiatric disability on his employment capacity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)



	(CONTINUED ON NEXT PAGE)


1. Schedule the Veteran for a VA examination. Inform the examiner that the purpose of the examination is to ascertain the extent of functional impairment caused by the Veteran's service-connected psychiatric disability (PTSD with major depressive disorder to include multiple substance abuse). Provide the Veteran's claims file to the examiner for review prior to the examination.

Ask the examiner to elicit and set forth pertinent facts regarding the Veteran's employment history from his June 2009 separation from service through the present, as well as his psychiatric history, education, day-to-day functioning, and social and industrial capacity. Ask the examiner to indicate how the Veteran's psychiatric disability affects his capacity to obtain and retain employment. Ask the examiner to indicate if there is any form of employment that the Veteran could perform and sustain, and if so, what type. Associate a written copy of the examination report with the claims file.

2. Then review the expanded record and review the remanded claim. If that claim is not granted to the Veteran's satisfaction, send a supplemental statement of the case (SSOC) to the Veteran and his representative. Give the Veteran and his representative an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




